Exhibit 10.65

 

LOGO [g783521g18p52.jpg]

RETIREMENT AND NON-COMPETITION AGREEMENT

The following is a Retirement and Non-Competition Agreement (“Agreement”)
between Mark H. McKinnies (referred to as “Executive,” “you,” “your,” “I” or
“me”) and Advanced Emissions Solutions, Inc., a Delaware corporation (“COMPANY”
or “ADES”), and parent company of ADA-ES, Inc., a Colorado corporation (“ADA”),
regarding your employment with COMPANY and separation from employment.

Recitals

 

  1. Executive is presently the Chief Financial Officer (“CFO”), Senior Vice
President and Treasurer of ADES (the “ADES Roles”), the Chief Financial Officer
and Secretary of ADA, Inc., the wholly owned Colorado subsidiary of ADES (the
“ADA Roles”), the Treasurer of BCSI, LLC, the wholly-owned Delaware subsidiary
of ADES (the “BCSI Role”), a Manager of Clean Coal Solutions, LLC on behalf of
ADA (the “CCS Role”), a Manager of ADA-ES Intellectual Property, LLC on behalf
of ADA (the “ADA-ES IP Role”), a Manager of ADA-RCM6, LLC on behalf of ADA (the
“ADA-RCM6 Role”), a member of the Board of Directors of ADES (the “ADES BOD
Role”), and a member of the Board of Directors of ADA (the “ADA BOD Role”);

 

  2. Executive and ADA are parties to that certain Employment Agreement (the
“Existing Agreement”) originally entered into on January 2, 2000 by and between
Executive and ADA Environmental Solutions, LLC, as assigned to ADA;

 

  3. The Certificate of Incorporation and Bylaws of ADES along with other
documents set forth the indemnification of Executive in his actions in above
noted Roles (the “Indemnification”);

 

  4. In his present capacities, Executive receives a base pay of $348,140 per
annum (“2014 Base Pay”) and participates in the ADES Executive Compensation
program that includes short term and long term cash and equity incentive
payments and awards (the “STI Plan” and “LTI Plans”);

 

  5. Executive receives healthcare, dental and 401 (k) match, vacation, holiday
and other from ADES;

 

  6. As CFO, Executive has certified financial statements and filings made by
ADES with the Securities and Exchange Commission (“SEC”), and others;

 

  7. As a result of decisions to restate financial statements and delinquencies
in certain periodic filings with the SEC, ADES, Executive and others are
presently named defendants and subject to and may become subject to further
class action lawsuits, an SEC inquiry and derivative actions (collectively, the
“Legal Matters”) and costs of defense in the Legal Matters is being borne by
ADES and its D&O insurance (the “D&O Coverage”);

 

  8. ADES is in the process of conducting an investigation of the Accounting
Matters and has not made a determination of “Cause” (as defined below) as of the
date of this Agreement;

 

  9. Pursuant to the LTI Plans and separate award documents including various
Restricted Stock Purchase Agreements and Performance Share Unit Agreements
(collectively the “Equity Award Agreements”), Executive presently has
outstanding the following unvested awards (the “Equity Awards”):

 

  a. 2013 restricted stock—10,802 shares

 

1



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  b. 2013 Performance Share Units (“PSUs”)—Between 0 and 32,408 depending upon
the performance of the COMPANY’s stock as specified in the applicable LTI Plans
and Equity Award Agreements

 

  c. 2014 restricted stock—9,854 shares

 

  d. 2014 PSUs—Between 0 and 19,708 depending upon the performance of the
COMPANY’s stock as specified in the applicable LTI Plans and Equity Award
Agreements.

 

  10. Pursuant to the STI Plan, Executive presently has the right to earn a
short term incentive or other cash bonus based upon achievement by the COMPANY
and individual executives of certain performance goals in 2014 with a potential
target value of 65% of Executive’s 2014 Base Pay if the COMPANY and individual
achieves the goals (the “2014 STI Bonus”).

 

  11. For the purposes of this Agreement, capitalized terms used but not defined
herein have the meanings set forth below, or as otherwise set forth in the
Existing Agreement, STI Plan and LTI Plans, or Equity Award Agreements:

 

  a. “Accounting Matters” means those matters relating to the pending
restatements and re-audits of prior financial statements.

 

  b. “Cause” means, with respect to the Executive, (i) Executive’s willful and
wanton misconduct or material breach of the Company’s Code of Conduct, including
the Insider Trading Policy, or Executive’s willful and wanton violation of any
federal or state securities or tax laws, or reckless misconduct that has been,
is, or is reasonably likely to be, materially injurious to the COMPANY or a
Related Person, monetarily or otherwise; (ii) conviction of or plea of guilty or
no contest to a crime involving dishonesty, breach of trust or physical harm to
any Person that has been, is, or is reasonably likely to be, materially
injurious to the COMPANY or a Related Person, monetarily or otherwise; or
(iii) Executive’s intentional breach of fiduciary duty where such conduct had or
is reasonably likely to have a material detrimental effect on the Company or a
Related Person; or (iv) Executive’s material breach of this Agreement. “Person”
means an individual, corporation, partnership, joint venture, limited liability
company, governmental entity, unincorporated organization, trust association or
other entity. “Related Person” with regard to the COMPANY means any “affiliate”
as defined in Rule 12b-2 promulgated under the Exchange Act and any Person in
which the COMPANY directly or indirectly holds an ownership interest of 15% or
more. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption of Cause.

 

  c.

“Determination Date” means the date the Board determines, by action taken in
accordance with COMPANY By-Laws, that the current outstanding Accounting Matters
have been resolved and has made a finding of Cause or no Cause against
Executive, except that a finding of Cause may not be made until after a full and
fair investigation shall have been conducted, a

 

2



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  summary of the material evidence on which the basis for any potential findings
of Cause has been communicated to the Executive or his counsel, and an
opportunity shall have been provided for the Executive to be heard before the
Board and present evidence to rebut or refute such findings. Notwithstanding the
foregoing, in no event shall the COMPANY be required to waive any
attorney-client, attorney work product or other privilege. Notwithstanding
Executive’s right to be heard by the Board prior to making its finding, such
finding shall remain at all times within the discretion of the Board. If the
Determination Date does not occur on or before December 31, 2015, the provisions
of Section B.2 shall apply. The COMPANY shall report to the Executive not less
on a quarterly basis the status of its determination with regard to the
resolution of the Accounting Matters.

Section A - Separation

1. Executive’s separation from COMPANY is based upon Executive’s retirement.
Executive hereby resigns from his ADES Roles, ADA Roles, BCSI Role, CCS Role,
ADA-ES IP Role, ADA-RCM6 Role, ADES BOD Role and ADA BOD Role as of August 26,
2014 (the “Effective Date”). The Board of Directors of the COMPANY (the “Board”)
reserves the right to request Executive to perform certain duties and
responsibilities related to his CCS Role following his resignation, for a
limited transition period expected to be less than three months, which Executive
agrees to perform for no additional consideration beyond the consideration set
forth in this Agreement. Such requests will be coordinated with and communicated
to Executive by the CEO or Chairman of the Board of ADES.

2. You acknowledge that you will receive your final compensation, due to you as
of August 26, 2014 in the amount set forth in the Retirement Pay Memo provided
to you on August 22, 2014 on the next established payroll date of August 29,
2014. You further acknowledge that the Retirement Pay Memo you have received
includes all wages, overtime, bonuses, vacation pay, commissions, benefits, or
any other form of compensation, payments, and/or other amounts that you have
earned and are due to you as of August 26, 2014. You acknowledge that the
unvested Equity Awards shall remain outstanding and shall vest only as set forth
in Section B. You further acknowledge that you have been granted any
accommodations or leaves of absence to which you were entitled, including any
leave under the Family and Medical Leave Act, Americans With Disabilities Act or
related state or local leave or disability accommodation laws.

Section B - Consideration

1. COMPANY will, as consideration for your releases and promises set forth in
this Agreement, pay you the following as Retirement Compensation:

 

  •  

COMPANY will pay you equal installments of $13,390.00 less all applicable
deductions and withholdings required by law, on the COMPANY’S established
payroll dates (biweekly) commencing September 12, 2014 over a two year period,
for a total amount not to exceed $696,280. This amount will be paid by direct
deposit into the account you have designated for payroll deposits. If the Board
determines that the Accounting Matters have been resolved without a finding of
Cause against you, then the COMPANY

 

3



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

 

will accelerate all remaining installments not yet paid under this section, and
shall pay the total outstanding amount in a lump sum payment to Executive within
14 days of the Determination Date. If the Board determines that the Accounting
Matters have been resolved with a finding of Cause against you, no further
installments shall be made and Executive forfeits all rights to any further
consideration under this Agreement.

 

  •   COMPANY will pay you an amount equal to the amount of the 2014 STI Bonus
or other cash bonus that would have been paid to Executive based upon COMPANY
performance in 2014 if Executive had been employed for the full 2014 calendar
year. This amount will be payable to Executive in one lump sum when such payment
is earned, vested and determinable under the applicable short term incentive
program, and shall be paid not later than March 15 of the calendar year
following the year in which it is earned.

 

  •   COMPANY will pay you installments of $437.50 which is payable on the
COMPANY’s established payroll dates (bi-weekly) over a two year period, for a
total amount not to exceed $22,750.00 which sum represents the cost of obtaining
replacement medical and dental coverage for eighteen months; If the Board
determines that the current outstanding Accounting Matters have been resolved
without a finding of Cause against you, then the COMPANY will accelerate all
remaining installments not yet paid under this section, and shall pay the total
outstanding amount in a lump sum payment to Executive within 14 days of the
Determination Date. If the Board determines that the Accounting Matters have
been resolved with a finding of Cause against you, no further installments shall
be made and Executive forfeits all rights to any further consideration under
this Agreement, effective as of the Determination Date. As point of
clarification, if Executive has been procuring continued medical and dental
coverage via COBRA, termination of any installment payments hereunder shall not
impact Executive’s right to COBRA benefits.

 

  •   The Executive currently has 20,656 unvested restricted shares (the
“Restricted Shares”). Notwithstanding the agreement and plan pursuant to which
such Restricted Shares were issued, the Restricted Shares will remain
outstanding and unvested after Executive’s separation from the Company. The
Restricted Shares shall vest in full as of the Determination Date if the Board
determines that the Accounting Matters have been resolved without a finding of
Cause against you.

To satisfy your tax withholding obligations with respect to the Restricted
Shares, you may authorize COMPANY to transfer to COMPANY up to the number of
Restricted Shares that have an aggregate fair market value, based on the share
price as of the close of trading on the Determination Date, equal to any
applicable federal, state and local income and employment tax withholding
obligations by providing written notice to COMPANY. You acknowledge that the
20,656 Restricted Shares referenced above, less any shares you authorize COMPANY
to transfer to COMPANY for tax withholding purposes, will be vested and released
to you promptly after the Determination Date via your ADES stock account with
Computershare, Inc.

 

4



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  •   The Executive currently has between 0 and 52,116 unvested PSUs depending
upon the performance of the COMPANY’s stock as specified in the applicable LTI
Plan document and Equity Award Agreements (the “Unvested PSUs”). Notwithstanding
the agreement and plan pursuant to which such Unvested PSUs were issued, the
Unvested PSUs will remain outstanding and unvested after Executive’s separation
from the Company. If the Board determines that the Accounting Matters have been
resolved without a finding of Cause against you or pursuant to Section B.2
below, the total number and value of the Unvested PSUs shall be determined by
calculating total stockholder returns against the common stock returns of the
established COMPANY peer group in accordance with the applicable long term
incentive plan using the December 31, 2015 as the ending date of the applicable
performance period. If greater than zero, such calculated value shall be paid to
the Executive, in COMPANY stock (the PSU Shares”), within the timing required by
the applicable Equity Award Agreement.

In accordance with the LTI Plans and applicable Equity Award Agreement, to
satisfy your tax withholding obligations with respect to the PSU Shares, you may
authorize COMPANY to transfer to COMPANY up to the number of PSU Shares allowed
by the Equity Award Agreement by providing written notice to COMPANY.

2. If the Board determines that the Accounting Matters have been resolved with a
finding of Cause against the Executive, no Restricted Shares or Unvested PSU’s
shall vest and Executive shall, as of the Determination Date, forfeit all rights
to them under this Agreement. If the Board has not made a determination with
regard to the Accounting Matters on or before December 31, 2015, the Board shall
be deemed to have determined that the Accounting Matters have been resolved
without a finding of Cause against the Executive. In such case, the
Determination Date shall be December 31, 2015 and the Restricted Shares and the
Unvested PSUs shall become vested as of such date as set forth in Section B.1
above.

3. You are and shall be solely responsible for any and all federal, state and
local taxes that may be owed by you by virtue of the receipt of any portion of
the monetary payment provided under this Agreement.

4. You agree and acknowledge that the Retirement Compensation provided under
this Retirement and Non-Competition Agreement is adequate and sufficient and in
excess of what you would otherwise be entitled to receive from the COMPANY as a
result of termination of your employment.

5. COMPANY, by entering this Agreement, does not admit that it is legally
obligated to make any payment and denies that it is responsible or legally
obligated for any claims or that it has engaged in any improper conduct or
wrongdoing.

6. Under no circumstances will you be entitled to the compensation described
herein unless you execute and comply with the terms of this Agreement.

7. No part of the cash portion of the Retirement Compensation will be
contributed to any employee benefit plan nor will any contribution, matching or
otherwise, be made by COMPANY to any employee benefit plan as a consequence of
the Retirement Compensation.

 

5



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

Section C - Release of COMPANY and Covenant Not To Sue

1. In consideration for the payments set out in Section B above, you, including
for all purposes, your heirs, executors, administrators and assigns, hereby
forever, unequivocally and unconditionally release and discharge COMPANY,
including for all purposes, its past and present officers, directors, employees,
subsidiaries, predecessors, successors and assigns, from any and all claims,
demands or causes of action of every nature or description, based upon or
relating to actions, omissions or events occurring before or on the Effective
Date of this Agreement, whether known or unknown, including, but not limited to
any and all causes of action, whether at law or in equity, pertaining to or
arising from the employment relationship of the parties and the termination of
such employment relationship based in whole or in part upon any act or omission
occurring on or before the Effective Date of this Agreement, whether negligent
or intentional without regard to your present actual knowledge of the act or
omission. If any claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
the COMPANY is a party.

2. The Release agreed to above in paragraph 1 of the Section C of the Agreement
does not affect your right to file a charge with or participate before a
governmental agency, including the Equal Employment Opportunity Commission.
However, you agree that if you bring a claim covered by the foregoing Agreement
in which you seek damages or other remedies against COMPANY or if you seek to
recover against COMPANY in any claim brought by a government agency on your
behalf, you agree that you are expressly waiving the right to recover any
damages or attorney’s fees from any such proceeding.

3. Causes of actions as used in this Section shall mean all claims, causes,
judgments, damages, losses, liabilities, and demands of any kind and nature
whatsoever, whether intentional or negligent, known or unknown, in law or in
equity, individually or as part of a class action, occurring on or prior to the
date of execution of this Agreement, arising under any constitution, federal,
state, or local law(s) including but not limited to Title VII of the Civil
Rights Act of 1964, the Colorado Wage Claim Act, the Colorado Anti-
Discrimination in Employment Act, the Family and Medical Leave Act, the Equal
Pay Act, the Sarbanes-Oxley Act of 2002, the Executive Retirement Income
Security Act (with respect to unvested benefits), the Americans with
Disabilities Act and the Age Discrimination in Employment Act of 1967, each as
amended to date, or arising from any theory under common law such as breach of
contract, express or implied promissory estoppel, wrongful discharge, tortious
interference with contract rights, infliction of emotional distress, and
defamation, excepting only vested retirement benefits (if any), COBRA rights,
unemployment compensation, and workers’ compensation.

Section D - Executive’s Obligations

 

  1.

Survival of Obligations under Existing Agreement. You acknowledge that you are
party to an Employment Agreement with COMPANY, a copy of which has been provided
herewith, in which you have assumed Continuing Obligations under Section 8
through 12 of the Employment Agreement. Specifically, in Sections 8 through 11,
you and the

 

6



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  COMPANY have contractually allocated to the COMPANY the ownership, right,
title and interest to any Inventions or Intellectual Property developed by you
while employed by the COMPANY. Section 12 of your Employment Agreement further
creates Restrictive Obligations Relating to Confidential Subject Matter that
will continue to bind you post-employment. Nothing herein shall be deemed to
affect any post-employment obligations you may have pursuant to the Employment
Agreement and all amendments thereto, including, but not limited to, those
provisions identified herein.

 

  2. Non-Compete. Except as expressly set forth at the end of this section D.2,
from the date hereof until August 26, 2016, you will not, directly or
indirectly, alone or in association with any other person or entity, participate
in the ownership, management, operation, financing or control of, or be employed
by or consult for or otherwise render services to, any Competitor in the United
States of America or in any country in which the COMPANY or a Related Person has
conducted business, or demonstrated its intention to conduct business, during
the last two years prior to the termination of your employment. “Competitor”
means any person or entity that directly competes with the COMPANY or Related
Person by selling or licensing, or attempting to sell or license, any products,
services or technologies which are the same as or similar to the products,
services or technologies sold or licensed by the COMPANY or Related Person at
any time, or from time to time, during the last two years prior to the
termination of your employment with COMPANY, or similar business activities
conducted during the six months period following your termination as a result of
plans initiated prior to such termination, including plans for acquisitions or
joint ventures. In the event the Board determines that the Accounting Matters
have been resolved with a finding of Cause against Executive, the Non-Compete
requirements of this Section D.2 shall cease on the Determination Date unless
the Board elects to extend the period of the Non-Compete requirements, for the
period of time selected by the Board, by continuing to pay the Executive the
cash portion of the Retirement Compensation during the selected extension period
(for example, the COMPANY can require Executive to comply with the Non-Compete
for six months by paying him the pro rata portion of the cash portion of the
Retirement Compensation for such six months (i.e. $13,390.00 for every two weeks
of the Non-Compete period)). In no event will such extension period extend
beyond August 26, 2016.

 

  3. Non-Divert. From the date hereof until August 26, 2016, you will not,
directly or indirectly, (a) divert away or attempt to divert away any business
from the COMPANY or Related Person to another company, business, or individual
or (b) interfere or attempt to interfere with any transaction, agreement,
prospective agreement, or corporate opportunity in which COMPANY or its
predecessors in interest or any Related Person was involved at any point during
the last two years of your employment with COMPANY.

 

  4.

Non-Solicit. From the date hereof until August 26, 2016, you will not, directly
or indirectly: (a) solicit, entice, persuade or induce any then-current
employee, agent or representative of the COMPANY or Related Person to terminate
such person’s relationship with the COMPANY or Related Person or to become
employed by any Person other than the COMPANY or Related Person; (b) approach
any such Person for any of the foregoing purposes; (c) authorize, solicit or
assist in the taking of such

 

7



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  actions by any third party; or (d) hire or retain any such person, in each
instance other than an employee, agent, representative or other person who
independently responded to a general solicitation for employment or any third
party which was not specifically targeted to or reasonably expected to target
the COMPANY, its agents, employees, or representatives.

Section E - Miscellaneous

 

  1. Receipt of Agreement. You acknowledge that you received this Agreement on
August 21, 2014.

 

  2. Amendment of Equity Award Agreements. The Equity Award Agreements pursuant
to which the Restricted Shares and Unvested PSUs were issued are deemed amended
to reflect the vesting terms for the Restricted Shares and the Unvested PSUs as
set forth in this Agreement.

 

  3. Entire Agreement. Subject to the survival of certain provisions of your
Existing Agreement set forth in Section D above, the Equity Award Agreements (as
amended by Section E.2), and your Indemnification described in paragraph 3 of
the Recitals herein, this Agreement represents the entire agreement and
understanding between you and COMPANY, your employment with and separation as an
employee from COMPANY and the events leading thereto and associated therewith,
and supersedes and replaces any and all prior agreements and understandings
concerning your employment relationship with COMPANY. This Agreement shall not
be modified, amended, supplemented, altered, or varied, nor shall any term or
condition contained in this Agreement be waived, except by a written instrument
signed by the Parties. To the extent the terms of this Agreement differ from or
are inconsistent with those in any Executive Compensation Plan, long term or
short term compensation or incentive plan, any equity incentive program, any
Equity Award Agreements, or any amendments to any of the preceding that was
approved by the Board or entered into between the Executive and the COMPANY (or
its predecessors in interest) prior to the Effective Date of this Agreement, the
terms of this Agreement shall control.

 

  4. Confidentiality of Agreement. You agree to keep this Agreement confidential
and will not communicate the terms of this Agreement, including the type or
amount of compensation provided, or the fact that such Agreement exists, to any
third party except to your immediate family, accountants, legal or financial
advisors, and to COMPANY’s officers and employees with a need to know or as
otherwise appropriate or necessary as required by law or court order. You
acknowledge that the COMPANY will be required to disclose the terms of this
Agreement in its filings with the Securities and Exchange Commission; upon such
disclosure, your confidentiality obligations shall apply only to any term of
this Agreement not publicly disclosed by the COMPANY.

 

  5. Binding-Effect/Assignabilitv. You acknowledge that this Agreement is not
assignable by you and will be binding upon your heirs, executors,
administrators, and other legal representatives. You further agree that the
COMPANY may freely assign this Agreement to any successor-in-interest.

 

8



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  6. COMPANY Confidential Information. You acknowledge that by reason of your
position with the COMPANY you have been given access to confidential,
proprietary or private materials or information with respect to the COMPANY and
its affairs. You represent that you have held all such information confidential
and will continue to do so, and that you will not use such information without
the prior written consent of the COMPANY. You further acknowledge that by reason
of your position you have been given access to material, non-public information
and that you will continue to hold all such information as confidential and
proprietary with respect to the COMPANY and its affairs.

 

  7. Return of Property. You represent that all property belonging to the
COMPANY, or any of its respective clients or prospective clients, that was
obtained by you as a result of your employment has been returned. Property as
used in this provision includes, but is not limited to, computers, PDAs, and any
confidential or proprietary documents, information or materials.

 

  8. Choice of Law. The parties agree that the laws of the State of Colorado
shall govern this Agreement.

 

  9. Enforcement. The parties understand and agree that if, at any time, a
violation of any term of this Agreement is asserted by any party hereto, that
party shall have the right to seek performance of that term and/or any other
necessary and proper relief including, but not limited to, damages from the
applicable state or federal courts located in the State of Colorado and each
agree to be subject to and shall submit to the jurisdiction of such courts for
any such action or proceeding. In any such proceeding, the parties agree that
the remaining terms of this Agreement remain in full force and effect, and you
further agree not to reinstate any claims otherwise compromised by this
Agreement, or rely upon the facts which allegedly support such claims.

 

  10. Attorney’s Fees if Dispute. If any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the other party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, reasonable fees and expenses of
attorneys and all fees, costs and expenses of appeals.

 

  11. Section 409A Payment and Ordering Rules. The COMPANY and the Executive
intend that payments or benefits payable under this Agreement shall not be
subject to the accelerated or additional tax or interest imposed pursuant to
Code Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with this intent. Payments under Section B, above,
are intended to qualify to the maximum extent possible as “short-term deferrals”
to which Code Section 409A does not apply, pursuant to Treasury Regulation
Section 1.409A-1(b)(4). Any payments that do not so qualify are intended to be
excluded from the application of Code Section 409A pursuant Treasury Regulation
Section 1.409A-l(b)(9)(iii) (which excludes from the application of Code
Section 409A certain payments made upon an “involuntary separation from
service”). To the extent that payments made pursuant to Section B

 

9



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  are made upon an “involuntary separation from service” but exceed the amount
excludible from the application of Code Section 409A set forth in Treasury
Regulation Section 1.409A-l(b)(9)(iii), the exclusion will first be applied to
any continued health and welfare benefits payable under Section B (to the extent
such benefits are subject to Code Section 409A and are payable within six
(6) months from the Executive’s “separation from service,” as defined for
purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter to
the cash payments that are payable closest in time to the Effective Date, until
the amount excludible has been applied in full. Any payments under Section B
that are not excluded from the application of Code Section 409A and that are
payable prior to the Delayed Payment Date shall be withheld by the COMPANY and
paid to Executive on the Delayed Payment Date or as soon thereafter as is
administratively feasible. For purposes of this paragraph, the right to any
payment to be made in a series of installment payments shall be treated as the
right to a series of separate payments pursuant to Treasury Regulation
Section 1.409A- 2(b)(2)(iii). Nothing in this paragraph shall prohibit the
COMPANY and Executive from making use of any other exclusion from the
application of Code Section 409A that may be applicable to a payment or benefit
hereunder.

 

  12. Business Relationships and Goodwill. The parties hereto agree that in the
course of the Executive’s employment with the COMPANY, the Executive has
provided services to the COMPANY that have been unique and has been and may
continue to be entrusted with the confidential information of the COMPANY and
Related Persons, and has and may further also develop personal relationships
with, and knowledge of, the COMPANY’s customers and prospective customers and
their affairs and requirements. Executive acknowledges and agrees that there is
a risk and opportunity for any person given such responsibility, specialized
training, and confidential information to misappropriate the trade secrets,
relationships, business and goodwill existing between the COMPANY and the
COMPANY’s current and prospective customers, members, stockholders, vendors and
investors. Executive therefore acknowledges and agrees as follows:

 

  a. It is fair and reasonable for the COMPANY to take steps to protect itself
from the risk of misappropriation of confidential information and goodwill.

 

  b. COMPANY’s interest in restraining Executive from competing with the COMPANY
or harming COMPANY’s competitive advantage in accordance with this Agreement is
justified.

 

  c. The Non-Compete, Non-solicit and Non-Divert covenants are designed to
enforce COMPANY interests and that any limitations as to time, geographic scope
and scope of activity to be restrained as defined herein are reasonable and do
not impose a greater restraint than is necessary to protect the goodwill or
other business interest of the COMPANY.

 

  d. The consideration to be paid by COMPANY in accordance with this Agreement
is sufficient and adequate and Executive will not challenge the enforceability
or scope, and agrees to abide by the Non-Complete, Non- Solicit and Non-Divert
covenants as specified herein.

 

  e. Executive will notify all future Persons with which Executive becomes
affiliated or employed of the restrictions set forth in this Agreement and any
other agreement between the parties with regard to the protection of COMPANY
confidential information, prior to the commencement of any such affiliation or
employment and consents to the COMPANY providing such notice as well.

 

10



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  13. Breach of Obligations and Waiver. If the COMPANY breaches Section B of
this Agreement or otherwise fails to make the required payments to Executive and
fails to cure such breach within ten days after written notice from Executive,
the Non- Compete, Non-Solicit and Non-Divert shall terminate immediately. If the
Executive breaches any of the provisions of this Agreement or any other
agreement between the parties with regard to the confidentiality of information,
the Executive’s rights to any further consideration or payments under this
Agreement shall terminate as of the date of any such breach. Any delay or
omission on the part of COMPANY to exercise any right under this Agreement will
not automatically operate as a waiver of such right or any other right; and that
a waiver of any right of the COMPANY hereunder on one occasion will not be
construed as a bar to or waiver of any right on any future occasion.

 

  14. Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

  15. Cooperation. Executive agrees that he shall reasonably assist and
cooperate with COMPANY with regard to any matter or project in which the
Executive was involved during the Executive’s employment with the COMPANY,
including but not limited to the Legal Matters, and any government inquiry or
litigation that may be pending or arise after such termination of employment
without additional consideration. Further, the Executive agrees to notify
COMPANY at the earliest opportunity of any contact that is made by any third
parties concerning any such matter or project. COMPANY shall not unreasonably
request such cooperation of Executive, shall reimburse Executive for Executive’s
expenses associated with such cooperation and assistance and indemnify Executive
in accordance with the Indemnification.

 

  16. Remedies. Executive acknowledges and agrees that any breach or threatened
breach by Executive of any of the provisions of this Agreement or any other
agreement between the parties with regard to the confidentiality of information
would result in irreparable harm to COMPANY for which monetary damages would be
inadequate or difficult or impossible to ascertain. Accordingly, and
notwithstanding anything to the contrary herein, in addition to any other
remedies available to the COMPANY at law or in equity, the COMPANY shall be
entitled, at any time, to injunctive relief in any court of competent
jurisdiction to prevent or stop any such breach, threatened breach or continuing
breach by Executive. In the event of any such action, the prevailing party (as
determined by the court in such proceeding) shall be entitled to recover all
reasonable costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees and costs. Executive agrees that the
duration of any confidentiality, Non-Compete, Non-Solicit and Non-Divert
obligations shall be extended by the period of time in which the Executive is in
breach of those obligations.

 

11



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

  17. Nonexclusivity of Rights. After the Effective Date, Executive shall no
longer be entitled to receive any amounts under any plan, policy, practice or
program of, or any contract or agreement with, the COMPANY, except for any
vested benefits or as otherwise required by this Agreement or by law (this
specifically includes the 401K matching contributions as yet to be made by the
COMPANY for 2014). Except as provided in this Agreement, the Executive waives
all of the Executive’s rights to receive retirement or severance payments and
benefits under any plan, policy or practice of COMPANY or any entity merged with
or into COMPANY (or any part thereof) or that acquires COMPANY or all or
substantially all of its assets. Unless prohibited by law, nothing herein shall
be construed to preclude the COMPANY from seeking to recover from Executive
compensation or benefits paid to Executive that Executive was not eligible or
otherwise entitled to receive. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the COMPANY that is
subject to recovery under any law, government regulation or stock exchange
listing requirement will be subject to such deductions and clawback as are
required to be made pursuant to such law, government regulation or stock
exchange listing requirement.

 

  18. Counterparts. This Agreement may be executed in any number of
counterparts, and any such counterpart may be transmitted electronically or by
facsimile transmission, and each of such counterparts, whether an original, an
electronic copy, or facsimile of an original, shall be deemed to be an original
and all of such counterparts together shall constitute a single agreement.

 

  19. Pursuant to the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act (“OWBPA”), Executive is entitled to and has
been given a period of twenty-one (21) days within which to consider the terms
of this Agreement, although Executive may accept it at any time within those
twenty-one days. If Executive chooses to execute the Agreement prior to the
expiration of the twenty-one day consideration period, such decision will
constitute a waiver of the Executive’s right to further consider this Agreement
within the twenty-one day period.

 

  20. After acceptance of this Agreement, Executive may revoke said acceptance
for a period of seven (7) days. To revoke, Executive must deliver a written
statement of revocation to Beth Turner-Graziano, Director, Human Resources,
ADA-ES, Inc., 9135 S. Ridgeline Blvd., Suite 200, Highlands Ranch, CO 80129 that
is received before the close of business on the seventh day after you sign the
Agreement. If the Agreement is not revoked, the eighth day after you sign will
be the “Effective Date” of the Agreement. This Agreement shall not be effective
or enforceable until the seven day period has expired.

 

12



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

I have carefully read all aspects of this Agreement, and I execute it
voluntarily, fully understanding and accepting all provisions of this Agreement
in its entirety and without reservation after having had sufficient time and
opportunity to consult with my legal advisors prior to executing this Agreement.
I understand that in agreeing to this document, any and all claims I may have
against the COMPANY are being waived and released. I have been advised to
consult with an attorney prior to executing this Agreement. In agreeing to sign
this Agreement I have not relied on any statements or explanation made by the
COMPANY. I have had at least twenty-one (21) days to consider this Agreement and
if I choose to sign this Agreement before the end of that period, it was my
personal, voluntary decision to do so. I understand that if I do not return this
Agreement signed by me to the COMPANY upon the expiration of the twenty-one day
period, this offer will expire. I understand that I may revoke and cancel this
Agreement within seven (7) days after signing it by serving written notice upon
COMPANY.

 

13



--------------------------------------------------------------------------------

LOGO [g783521g18p52.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

  COMPANY:   Advanced Emissions Solutions, Inc.   By: Michael D.
Durham                                                            Michael D.
Durham, President and CEO   Executive:   Mark H.
McKinnies                                                                   
Mark H. McKinnies, an individual Acknowledged and Agreed:   ADA-ES, Inc.   By:
Michael D. Durham                                                           
Michael D. Durham, Chief Executive Officer

 

14